Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

EXAMINER’S AMENDMENT
3. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Brian Kaufman on January 14, 2022.
CLAIMS:
 	In claim 1, line 5, after  “ semiconductor die ” insert – between the encapsulant and the semiconductor die --;



Allowable Subject Matter
4. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the except for a first shielding layer formed on the semiconductor die.  A second shielding layer formed on a side surface of the semiconductor die between the encapsulant and the semiconductor die in claim 1.
 	Forming a first shielding layer over the semiconductor die and encapsulant.  Forming a second shielding layer on the semiconductor die prior to depositing the encapsulant in claim 14.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.

 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.












AC/January 14, 2022		 /Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897